—■ Defendant in an action for a breach of warranty on the sale of house appeals from so much of an order as disallowed three items in a notice of examination of plaintiff before trial and struck certain words from another item. Order modified by striking the numerals “ 1 ” and “ 3 ” from the first decretal paragraph thereof and by substituting the word “ item ” for the word “ items ” in that paragraph. As so modified, the order is affirmed, without costs, examination to proceed on five days’ notice. In view of the allegations in paragraph fifth of the complaint, there is a question whether the warranty, under plaintiff’s interpretation of it, ran beyond the time when he accepted a deed to the property. The fi$s.t defense,, *909that the basement was constructed with the best material and workmanship available to keep it free from water, is not so manifestly insufficient as to warrant the disallowance of the item in the notice of examination which relates to that defense. Hagarty, Carswell, Adel, Taylor and Close, JJ., concur.